Citation Nr: 0637672	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for T6 
compression fracture residuals, with traumatic arthritis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for sensory impairment, thoracic and chest 
area, associated with compression fracture, T6, with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1966 to November 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Waco, Texas, Regional Office (RO) in September 1998 and 
November 2000.  The RO initially denied an increased 
evaluation in excess of 10 percent for the veteran's T6 
compression fracture residuals including traumatic arthritis, 
then increased the evaluation for the veteran's T6 
compression fracture residuals from 10 percent to 20 percent, 
and later established service connection for thoracic and 
chest area sensory impairment and assigned an initial 10 
percent evaluation for that disability.  The Board Remanded 
the claims in January 2004.  

By a rating decision issued in July 2006, the RO denied a 
claim of entitlement to service connection for a chronic 
neurological disorder involving the lower extremities.  The 
claims files before the Board do not reflect that the veteran 
has disagreed with that determination.  No issue regarding a 
separate claim of entitlement to service connection for a 
disorder of the lower extremities is before the Board at this 
time.


FINDINGS OF FACT

1.  The veteran's service connected thoracic spine disability 
is manifested by deformity of a vertebral body, by 
degenerative changes of the thoracic spine, and by pain on 
motion, but the most recent VA examination shows that the 
veteran does not have limitation of motion of the 
thoracolumbar spine, and there is no diagnosis of 
intervertebral disc syndrome of the thoracic spine.

2.  The veteran's thoracic and chest area sensory impairment 
results in pain and intermittent numbness, including numbness 
of the right arm, but there is no motor involvement or 
limitation of any muscle or joint function.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for T6 compression fracture residuals with traumatic 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5235, 5242 
(2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5285, 5292 
(as in effect prior to September 26, 2003).  

2.  The criteria for an initial evaluation in excess of 10 
percent for sensory impairment, thoracic and chest area, 
associated with compression fracture, T6, with traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.123, 
4.124, 4.124a, Diagnostic Code 8519 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that an evaluation in excess of 20 percent 
is warranted for his service-connected thoracic spine 
compression fracture, T6, with residuals including traumatic 
arthritis, and that an initial evaluation in excess of 10 
percent is warranted for sensory impairment of the thoracic 
and chest area associated with the T6 compression fracture.  

Duty to assist and duty to notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  A VCAA notice 
must inform a claimant of any information and evidence not of 
record (1) needed to substantiate the claim; (2) VA will seek 
to provide; and (3) the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  VA 
must ask the claimant to submit any pertinent evidence in his 
or her possession.  Id. (discussing the "fourth element").

The veteran submitted his claim prior to enactment of the 
VCAA.  The veteran was first notified of the enactment of the 
VCAA in the Board's January 2004 remand, and was thereafter, 
as directed in that Remand, notified of the provisions of the 
VCAA by a May 2004 letter issued by the Appeals Management 
Center.  This letter notified the veteran of the basic 
elements of increased rating claims and informed him that, if 
he provided information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other 
federal agencies), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letter also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid notice, the 2004 letter specifically 
notified the veteran that he should submit any pertinent 
evidence in his possession.  

Following the issuance of the May 2004 letter, the veteran 
specifically identified several providers from whom VA should 
seek records.  Private clinical records were sought and 
obtained from each of the identified providers, and those 
voluminous records are associated with the claims files.

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for increase.  In a statement submitted by the veteran 
in July 2004, the veteran discussed several of the specific 
criteria for increased evaluation of his thoracic spine and 
peripheral nerve disabilities, arguing that he met those 
criteria.  The veteran's July 2004 statement establishes that 
the veteran was, in fact, aware of the criteria applicable to 
the claims addressed in this appeal.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in increased ratings, and was on notice as to why the 
claims remain denied.  He was told about his and VA's 
respective claim development responsibilities.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

Furthermore, there is no indication that any aspect of the 
VCAA-compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claims or affected the 
essential fairness of the adjudication of the claims.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.  In an October 2006 informal hearing 
presentation, the veteran's representative indicated that the 
directives of the Board's January 2004 remand, which included 
directions to provide notice in compliance with the VCAA, had 
been completed.

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court of Appeals for Veterans Claims (Court) 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The duty to assist contemplates that VA will help a claimant 
obtain relevant records, whether or not the records are in 
federal custody, and that VA will provide a medical 
examination when necessary to make a decision on the claim.  
In this case, the veteran was afforded three VA examinations, 
each provider identified by the veteran has been contacted, 
and voluminous clinical information has been obtained.  VA 
treatment records covering the period of the pendency of this 
appeal have been associated with the claims files.  The 
veteran has not indicated that any other relevant evidence 
may be available.  VA's duty to assist a claimant in 
substantiating his claim also has been satisfied.

Facts and analysis

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.

In contrast, a rating that is assigned with a grant of 
service connection must take into account all evidence of the 
nature and severity of the disability from the effective date 
of service connection.  Thus, the rating might be a "staged" 
rating, that is, one comprised of successive ratings 
reflecting variations in the disability's severity since the 
date of service connection.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The veteran's appeal for a higher initial 
evaluation for his sensory impairment, thoracic and chest 
area, requires consideration of staged ratings.

The regulations governing evaluation of disability of the 
spine were revised twice during the appeal period, and these 
changes were effective in September 2002 and September 2003.  
The regulatory amendments cannot be applied prior to their 
effective dates.  38 U.S.C.A. § 5110(g).

1.  Claim for increased evaluation for T6 compression 
fracture residuals 

Diagnostic Code (DC) 5285, as in effect when the veteran 
filed his claim in 2000, authorized a 10 percent evaluation 
for demonstrable deformity of a vertebral body.  DC 5235, as 
in effect currently, provides a 10 percent evaluation where 
there is vertebral body fracture with loss of 50 percent or 
more of the height.  A 10 percent evaluation has been 
assigned under these provisions, DCs 5285 or 5235, throughout 
the entire period of this claim.  

In addition, the RO determined that a 10 percent evaluation 
was warranted under DC 5291 (recodified at DC 5242).  The RO 
combined these evaluations under a hyphenated DC 5291-5285 
rating, and assigned a 20 percent evaluation for the 
veteran's T6 compression fracture deformity.  The Board has, 
therefore, considered whether the veteran is entitled to an 
evaluation in excess of 10 percent under either DC 5291 or 
under DC 5285, or may be entitled to an evaluation in excess 
of 20 percent under any other DCs, separately or combined 
with DCs 5291 or 5285, prior to or after September 2003.  As 
well, the Board has considered whether the veteran is 
entitled to an evaluation in excess of 10 percent under 
either those DCs or any other DC as recodified after 
September 2003, or to a combined evaluation in excess of 20 
percent after September 2003.

DC 5291, in effect prior to September 26, 2003, provided that 
slight limitation of motion of the dorsal (thoracic) segment 
of the spine warranted a 0 percent evaluation; a 10 percent 
evaluation required either moderate or severe limitation of 
motion.  On VA examination conducted in February 2003, range 
of motion of the lumbar spine included forward flexion to 60 
degrees and extension to 5 degrees.  On VA examination 
conducted in March 2005, the examiner concluded that the 
veteran's range of motion was essentially normal, given the 
veteran's abdominal girth.  The RO determined that, resolving 
doubt as to the limitation of motion, and with consideration 
of pain, a 10 percent evaluation for limitation of motion was 
warranted.  

The evidence, including radiologic examinations conducted 
privately and by VA, shows the veteran has arthritis of the 
thoracic spine.  In light of the Court's decision in 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), and the 
provisions of 38 C.F.R. § 4.59, the Board does not disagree 
with the RO's determination that a 10 percent rating, that 
is, the maximum compensable rating for arthritis of one 
segment of the spine, is warranted in this case under DC 
5291.  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for the veteran's limitation of 
range of motion of the thoracic spine based on the revised 
regulation, DC 5242, as effective in September 2003.  Under 
the revised regulations, the General Rating Formula for 
Diseases and Injuries of the Spine provides that a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, where the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or, 
where muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  This formula 
provides the criteria for evaluation under DC 5242, 
applicable to degenerative arthritis of the spine.

Private clinical records from several medical doctors were 
obtained.  These private records, consistent with the VA 
records, disclose no evidence that the limitation of range of 
motion met or approximated the revised criteria for a 20 
percent evaluation at any time since September 26, 2003.  VA 
outpatient treatment records and examinations are devoid of 
evidence which would support such a finding.  In particular, 
the examiner who conducted the March 2005 VA examination 
clearly concluded that the veteran's range of motion of the 
thoracolumbar spine was essentially normal.  The Board 
acknowledges that the descriptions of the veteran's range of 
motion of the thoracolumbar spine have varied over the 
pendency of the claim.  However, no private or VA examination 
has revealed a limitation of motion attributable to the 
service-connected thoracic spine disability of such severity 
as to warrant an evaluation in excess of the evaluation 
currently assigned.

The treatment records, both VA and non-VA, show that the 
veteran has muscle spasm, at least at times, and that the 
veteran has a kyphosis.  However, the medical evidence 
establishes that the kyphosis is constant and is due to the 
compression fracture residuals rather than to muscle spasms.  
Radiologic examination conducted in January 2006 discloses 
exaggeration of the normal thoracic kyphotic curve secondary 
to the veteran's old, healed compression fracture of T7 and 
slight anterior wedging of the bodies of T8 and T9.  This 
evidence is consistent with a 10 percent evaluation for 
vertebral body deformity, but establishes that the kyphosis 
must be evaluated under DC 5285, not DC 5242.  Thus, the 
evidence establishes that the veteran does not meet any 
criterion for an evaluation in excess of 20 percent under DC 
5242.

No VA examiner or private provider has assigned a diagnosis 
of intervertebral disc syndrome, so no version of the 
criteria for evaluation of intervertebral disc syndrome is 
applicable to warrant an evaluation in excess of 20 percent 
for the veteran's T6 compression fracture disability.  See DC 
5243 (2006, as in effect from September 26, 2003); DC 5243 
(as in effect from September 23, 2002 to September 26, 2003); 
DC 5293 (2000).

The regulations applicable to evaluation of a disability of 
the spine, either as in effect when the veteran submitted his 
claim and as later revised, provide an evaluation in excess 
of 10 percent for limitation of motion of the thoracic spine 
where there is favorable ankylosis or unfavorable ankylosis.  
DC 5285 (recodified at DC 5235).  However, the record is 
devoid of any finding of ankylosis, and the fact that the 
veteran retained normal range of motion at the time of the 
March 2005 VA examination precludes a finding that an 
increased evaluation is warranted for the veteran's service-
connected T6 fracture based on provisions pertaining to 
ankylosis.  

An evaluation in excess of 10 percent is also warranted under 
DC 5285 if there is abnormal mobility requiring a neck brace 
(jury mast).  There is no medical evidence of abnormal 
mobility, and the veteran does not meet this criterion for an 
increased evaluation.  DC 5285.

April 2004 and May 2004 private treatment notes from a 
medical doctor state that the veteran had spondylosis above 
and below the level of the compression fracture and a 
ligament or muscular strain of the paravertebral muscles at 
T6.  However, any disability due to muscular strain is 
encompassed within the criteria of DCs 5292 and 5285 or DC 
5235.  The medical doctor did not describe any symptoms which 
have not been considered in the assigned evaluation. 

An evaluation in excess of 10 percent for thoracic vertebral 
body deformity is not available, however, even if more than 
one vertebral body is affected by the veteran's service-
connected compression fracture.  VAOPGCPREC 3-2006 (holding 
that DC 5285 authorizes no more than a single 10-percent 
increase to the rating assigned for a single spinal segment).  

These records disclose that the T6 fracture resulted in 
spinal cord residuals with a sequelae of myelopathy and 
neuropathic pain.  A separate grant of service connection for 
thoracic and chest area sensory impairment has been awarded, 
so these symptoms cannot serve as a basis for increasing the 
veteran's evaluation for the T6 fracture.  38 C.F.R. § 4.14 
(consideration of the same symptomatology under various 
diagnoses, "pyramiding," is prohibited).  

The Board has considered DC 5285, including as recodified at 
DC 5235 from September 26, 2003.  The Board has considered 
DCs 5003 and 5291, including as recodified at DC 5242 from 
September 2003.  The Board has also considered the potential 
application of DC 5293, including as revised in September 
2002 and as recodified at DC 5243 in September 2003.  The 
Board is unable to identify any other potentially applicable 
diagnostic code or regulation which might warrant an 
increased evaluation in this case.

There is no clinical evidence, including in the voluminous 
private clinical records associated with the claims files, 
that the veteran meets any criterion for an evaluation in 
excess of 20 percent for the service-connected T6 compression 
fracture, when considered in light of all applicable 
regulations and all versions of the applicable regulations in 
effect during any portion of the pendency of this claim.  The 
preponderance of the evidence is against a finding that the 
veteran meets any of the various applicable criteria which 
would warrant assignment of an evaluation in excess of 20 
percent, so the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The claim for an 
evaluation in excess of 20 percent for T6 compression 
fracture residuals with traumatic arthritis is denied.




2.  Claim for initial evaluation in excess of 10 percent for 
thoracic and chest area sensory impairment

The records disclose that the T6 fracture resulted in spinal 
cord residuals with a sequelae of myelopathy and neuropathic 
pain, and a separate grant of service connection has been 
awarded, effective in June 1998.  This appeal involves the 
initial assignment of an evaluation following that grant of 
service connection.

The veteran's thoracic and chest area sensory impairment is 
evaluated under the criteria applicable to radiculopathy in 
the right upper extremity, under DC 8519, which rates 
incomplete paralysis of the long thoracic nerve and provides 
evaluations of 0, 10, and 20 percent for mild, moderate, and 
severe incomplete paralysis of the major extremity, 
respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8519.  

Impairment of a peripheral nerve which results in neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate, 
incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent initial evaluation has been assigned, based on a 
finding that the veteran's thoracic and chest area impairment 
resulted in moderate symptoms, but the veteran contends he is 
entitled to a higher initial evaluation.  Under the 
applicable criteria, the veteran must establish that the 
service-connected thoracic and chest area symptoms result in 
severe symptoms to warrant a 20 percent evaluation.  

The report of VA examination conducted in June 1998 discloses 
that the veteran reported numbness at the level of the T6 
fracture.  There was hypoesthesia, but no more severe 
symptoms, at the T6 level.  In addition to the evidence of a 
sensory deficit at the level of T6, the evidence disclosed 
bilateral positive Babinski reflex, suggesting possible 
pyramidal tract compromise, the examiner opined, and the 
veteran submitted a separate claim for neuralgic symptoms 
affecting the lower extremities.  Therefore, the evidence 
regarding the positive Babinski reflex and other symptoms 
related to the lower extremities need not be addressed in the 
discussion of the issue before the Board on appeal.

Private clinical records dated in 2004 disclose complaints of 
positional numbness in the right arm and vague thoracic pain 
in 2004 for which a diagnosis of thoracic neuritis was 
assigned.  This evidence reflects mild or moderate, but not 
severe, disability, and is therefore unfavorable to the claim 
for an initial evaluation in excess of 10 percent for the 
thoracic and chest area impairment.

April 2004 and May 2004 private medical records reflect that, 
in addition to sharp pain in his back, the veteran had pain 
in the right pectoralis area, moving to the right arm.  The 
pain did not increase with lifting his arms above his head, 
but was most noticeable when he was sitting or driving a car.  
Injection of betamethasone into the facet nerve at T5 and T6 
provided relief of the veteran's pain.  The medical doctor 
recommended that, if the pain came back to full intensity, 
the veteran should undergo rhizolysis (destruction of part of 
the nerve).  

The veteran's report of pain in the right pectoralis and 
right arm supports the current 10 percent evaluation, but the 
evidence that he was able to lift his arms over his head 
despite the pain reflects that the impairment is wholly 
sensory, without limitation of motion.  Quite some time has 
elapsed since Dr. Hurley made that recommendation in May 2004 
without further treatment with injections, and no rhizolysis 
is noted, so it appears that the veteran's thoracic and chest 
area impairment has not increased in severity.  Without 
evidence of impairment other than pain and sensory 
abnormalities, the criteria for severe impairment, so as to 
meet or approximate the criteria for a 20 percent initial 
evaluation, are not met.  

The report of VA examination conducted in March 2005 
discloses that the veteran complained of mid-thoracic spine 
pain radiating along the rib cage over the right hemithorax 
to the sternum.  The veteran described the pain as a constant 
deep pain and numbness.  The veteran reported flare ups with 
changes in the weather, especially cold weather or high 
humidity.  There was a subjective decrease in sensation over 
a band circling around the right hemithorax.  The veteran 
also reported having sharp pain at times as well.  The 
dermatomal pain and numbness did not affect the veteran's 
respiration.  The veteran reported that movement of his right 
shoulder caused pain at the cervical and thoracic spines.  

The examiner concluded that the veteran had dermatomal pain 
and numbness around the right hemithorax.  The examiner 
specifically concluded that pain in the veteran's right 
shoulder was not, in fact, related to the service-connected 
T6 compression fracture disability, but, rather, represented 
a separate diagnosis of tendonitis.  This evidence is devoid 
of symptoms or findings of severe impairment, since the 
veteran's reports of pain and numbness are encompassed within 
the evaluation for moderate impairment.

The January 2006 outpatient treatment notes reflect a 
diagnosis of compression fracture of T6 with post-traumatic 
myelopathy with central pain.  The veteran continued to 
complain of pain in the right thoracic area.  The veteran 
continued to work at the Post Office.  He was restricted to 
light duty as a result of a work-related lumbar spine injury 
unrelated to the service-connected T6 compression fracture 
disability.  This evidence is unfavorable, since it discloses 
no objective or subjective complaint other than pain.  As set 
forth in 38 C.F.R. §§ 4.123 and 4.124, pain, due either to 
neuritis or neuralgia, not manifested by organic changes, is 
evaluated as mild or moderate disability, but not severe 
disability, except in certain circumstances (such as 
involvement of the sciatic nerve) that are not applicable in 
this case.

The veteran's thoracic and chest area nerve impairment does 
not affect respiration or motion of either upper extremity.  
There is no evidence that the impairment has been manifested 
by symptoms more severe than sensory impairment and pain at 
any time during the pendency of this appeal, since 1998.  
Therefore, the preponderance of the evidence is against a 
finding that the disability warrants a 20 percent evaluation, 
since a 20 percent evaluation is warranted where there is 
severe incomplete impairment of the affected nerve.  

The preponderance of the evidence is against a finding that 
the veteran meets any of the various applicable criteria 
which would warrant assignment of an initial evaluation in 
excess of 10 percent at any time during the pendency of the 
claim, so the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The claim for an 
initial evaluation in excess of 10 percent for thoracic and 
chest area sensory impairment must be denied.

As a last matter, the Board finds that there is no evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to either of the service-connected 
disabilities at issue, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

The appeal for an evaluation in excess of 20 percent for T6 
compression fracture residuals with traumatic arthritis is 
denied.
 
The appeal for an initial disability evaluation in excess of 
10 percent for sensory impairment, thoracic and chest area, 
associated with compression fracture, T6, with traumatic 
arthritis, is denied.  



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


